TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00123-CV



                                          S. S., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
        NO. C2020-0752C, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S. S. filed his notice of appeal on March 9, 2022. The appellate record

was complete on March 25, 2022, making appellant’s brief due on April 18, 2022. On April 14,

2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than May 9, 2022. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on April 27, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith




                                               2